*1157The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
Contrary to the plaintiffs contentions, the Supreme Court properly dismissed its complaint (see CPLR 3211 [a] [3], [5], [7]). Further, the Supreme Court providently denied both the first and second cross motions of the defendants Larry B. Hollander, Hollander & Strauss, LLB and Hollander & Strauss, as successor to Hollander, Strauss & Mastropietro, LLP, for an award of sanctions against the plaintiff and its counsel (see 22 NYCRR 130-1.1 [c]). Rivera, J.P, Angiolillo, Eng and Sgroi, JJ., concur.